Citation Nr: 0507229	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-20 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to June 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  He 
died on November 1993.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Manila, the 
Republic of the Philippines, which denied the above claim.


FINDINGS OF FACT

1.  The veteran was a POW from April 1942 to August 1942; he 
died in November 1993.  The Certificate of Death lists the 
immediate cause of death as cardio respiratory arrest, with 
hepatic encephalopathy as the antecedent cause of death and 
liver cirrhosis as the underlying cause of death.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  Cirrhosis of the liver contributed substantially or 
materially to cause the veteran's death. 


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303. 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2004).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service-connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2)  If the veteran; (i) Is a former prisoner of war and: 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

As noted above, the veteran has been recognized as having 
been a POW from April 1942 to August 1942, which is more than 
30 days.  His death certificate stated that liver cirrhosis 
was the underlying cause of death.  Cirrhosis of the liver is 
a disease specific as to former POWs.  As it caused the 
veteran's death, it was clearly manifest to a degree of 10 
percent or more.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 
(2004).  Accordingly, service connection for the cause of the 
veteran's death is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Nor is 
there any prejudice to the veteran by the Board's 
consideration of the new regulations, as set forth above, in 
the first instance.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


